Title: General Orders, 19 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Thursday October 19th 1780
                     Parole Persia,
                     Countersigns J: T.
                     Watchword Peep
                  
                  For the Day TomorrowBrigadier General
                     Glover,Colonel Tupper,Lieutenant Colonel Sill,Major Tudor,Brigade Major AshleyTwelve waggoners to be drafted from the line and sent to the
                     orderly office this afternoon, four ô clock.
                  The Honorable the Congress have been pleased to make the
                     following promotions and Appointments
                   Brigadier General Smallwood to the rank of Major  GeneralColonel Daniel Morganto the rank of  Brigadier GeneralMr Abraham Skinner Commissary General of PrisonersDoctor William Shippenjunr Director General   "    John CochranChief Physician and Surgeon of the army Chief Hospital PhysiciansDoctorJames Craik "Malachi Treat "Charles McKnightThomas Bondjunr PurveyorIsaac LedyardAssistant PurveyorDoctorAndrew CraigApothecary "William JohannotAssistant Apothecary Hospital Physicans and SurgeonsDoctorsJames TiltonSamuel AdamsDavid TownsendHenry LatimerFrancis HaganPhilip TurnerWilliam BurnetJohn WarrenMoses ScottDavid JacksonBodo OttoMoses BloomfieldWilliam EustisGeorge DraperBarnabas BinneyThe Honorable the Congress have been pleased in just Abhorrence
                     of the perfidy of his conduct to pass the following Act
                  In Congress October 4th 1780
                  Resolved, That the Board of War be and hereby are directed to
                     erase from the Register of the Names of the Officers of the army of the United
                     States the name of Benedict Arnold.
               